DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Priority to U.S. Provisional Application No. 62/467,260 is granted for all of the claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/6/19 and 12/19/19 were filed on 9/6/19 and 12/19/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
	The drawings filed on 9/6/19 are accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 7, 10, 11, 15-19, 21-23, 25, 28, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Del Frari et al (WO 2017/009007 A1) in view of Lee et al (US 2017/0346101) in view of Ishida et al (US 2016/0240862).
Regarding claims 1, 7, 10, 11, 15, 16, 18, 19, 21-23, 25, 28, 33, and 37, Del Frari et al discloses membrane electrode assembly “22” (electrochemical cell) comprising an electrocatalyst layer “26” (anode electrode) comprising a catalyst layer comprising Pt nanoparticles overcoated (encapsulated) with PDA (polydopamine / capping agent / polymeric material) ([0006],[0028],[0037] and Fig. 4).
However, Del Frari et al does not expressly teach a catalyst layer having a molar ratio of nitrogen to carbon in the range of 0 to 2 (claims 1 and 28).
Lee et al discloses a catalyst carrier (catalyst layer) having a molar ratio of carbon element that is more than 0 and 50 or less and a molar ratio of nitrogen element that is more than 0 and 2 or less, wherein an example of the molar ratio of carbon is 18.6 and the molar ratio of nitrogen is 0.04 which corresponds to a molar ratio of nitrogen to carbon that is 0.002 ([0014], Table 1, Example 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Del Frari anode electrode to include a catalyst layer having a molar ratio of nitrogen to carbon in the range of 0.002 in order to provide a carrier that provides a catalyst whose performance degradation is small under low humidification conditions and which exhibits high durability ([0012]).

Ishida et al discloses a support (catalyst layer) having a mean pore size ranging from 1 nm to 5 nm ([0074]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Del Frari/Lee anode electrode to include a catalyst layer having porosity of between 1 nm and 5 nm mean pore size in order to achieve uniform adsorption of the catalyst metal complex onto the support ([0007]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Del Frari/Lee/Ishida anode electrode to include a catalyst layer having mean pore size of between 1 nm and 5 nm because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).
Regarding claim 17, Del Frari et al does not expressly teach a metal element that is Ir.  
Lee et al discloses an electrode catalyst (metal element) that is at least one metal selected from platinum, …, iridium ([0024]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Lee et al indicates that iridium is a suitable material for use as fuel cell catalyst.  The selection of prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use iridium.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Del Frari et al in view of Lee et al in view of Ishida et al as applied to claim 18 above, and further in view of Kim et al (US 2014/0023958).
However, Lee et al as modified by Lee et al and Ishida et al does not expressly teach a capping agent that is at least one non-polymeric material.
Kim et al discloses a core-shell-structured platinum-carbon composite (catalyst layer) that is configured such that a core is made of platinum (transition metal nanoparticles) and a shell is made of carbon (capping agent / non-polymeric material), wherein the core is entirely covered (encapsulated) by the shell ([0041]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Del Frari/Lee/Ishida anode electrode to include a capping agent that is carbon in order to utilize a catalyst material that exhibits remarkable activity and durability in a fuel cell reaction ([0008]).

Claims 1, 7, 10, 11, 15-19, 21-23, 25, 27, 28, 33, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mukerjee et al (US 2018/0131008) in view of Del Frari et al (WO 2017/009007 A1) and Ishida et al (US 2016/0240862).
Regarding claims 1, 25, 27, and 28, Mukerjee et al discloses a hydrogen-bromine redox flow battery (electrochemical cell) comprising a porous electrode “50” (anode electrode / catalyst layer), a porous electrode “90” (cathode), and a membrane “70”, x/C nanoparticle (transition metal nanoparticles), wherein x ranges from 0.1 to 10 which corresponds to a molar ratio of nitrogen to carbon of 0.1 to 10; wherein the porous electrode “50” is inherently capable of oxidizing hydrogen ([0009],[0011], [0024],[0026]). 
However, Mukerjee et al does not expressly teach transition metal nanoparticles encapsulated with a capping agent (claim 1 and 28); wherein the capping agent is selected from at least one polymeric material or at least one non-polymeric material (claim 7); wherein the capping agent is polydopamine, graphene oxide or any mixture thereof (claims 10, 21, and 28); wherein the transition metal particles are encapsulated with a capping agent selected from polymeric or non-polymeric materials (claim 18); wherein the capping agent is at least one polymeric material (claim 19); wherein the catalyst layer comprises Ir or Pt metal particles encapsulated by polydopamine, graphene oxide or any mixture thereof (claim 22); wherein the metal is Ir or Pt and the capping agent is polydopamine, or wherein the metal is Ir or Pt and the capping agent is graphene oxide (claim 33).
Del Frari et al discloses membrane electrode assembly “22” (electrochemical cell) comprising an electrocatalyst layer “26” (anode electrode) comprising a catalyst layer comprising Pt nanoparticles overcoated (encapsulated) with PDA (polydopamine / capping agent / polymeric material) ([0006],[0028],[0037] and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Mukerjee anode to include transition metal nanoparticles encapsulated with a capping agent that is polydopamine in order to 
However, Mukerjee et al as modified by Del Frari et al does not expressly teach a catalyst layer having porosity of between 0.1 and 1 nm mean pore size (claims 1 and 28).
Ishida et al discloses a support (catalyst layer) having a mean pore size ranging from 1 nm to 5 nm ([0074]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Mukerjee/Del Frari anode electrode to include a catalyst layer having porosity of between 1 nm and 5 nm mean pore size in order to achieve uniform adsorption of the catalyst metal complex onto the support ([0007]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Mukerjee/Del Frari/Ishida anode electrode to include a catalyst layer having mean pore size of between 1 nm and 5 nm because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mukerjee et al in view of Del Frari et al and Ishida et al as applied to claim 18 above, and further in view of Kim et al (US 2014/0023958).
However, Mukerjee et al as modified by Del Frari et al and Ishida et al does not expressly teach a capping agent that is at least one non-polymeric material.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Mukerjee/Del Frari/Ishida anode electrode to include a capping agent that is carbon in order to utilize a catalyst material that exhibits remarkable activity and durability in a fuel cell reaction ([0008]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mukerjee et al (US 2018/0131008) in view of Del Frari et al (WO 2017/009007 A1).
Regarding claim 26, Mukerjee et al discloses a hydrogen-bromine redox flow battery (regenerative cell) comprising a porous electrode “50” (anode / catalyst layer), a porous electrode “90” (cathode), and a membrane “70”, wherein the porous electrode “50” (anode) comprises a catalyst in the form of Pt-Ir-Nx/C nanoparticle (transition metal nanoparticles), wherein x ranges from 0.1 to 10 which corresponds to a molar ratio of nitrogen to carbon of 0.1 to 10; wherein the porous electrode “50” is inherently capable of oxidizing hydrogen ([0009],[0011],[0024],[0026]). 
However, Mukerjee et al does not expressly teach transition metal nanoparticles encapsulated with a capping agent (claim 26).
Del Frari et al discloses membrane electrode assembly “22” (electrochemical cell) comprising an electrocatalyst layer “26” (anode electrode) comprising a catalyst 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Mukerjee anode to include transition metal nanoparticles encapsulated with a capping agent that is polydopamine in order to enhance both electric and proton conductivities while protecting the carbon material against oxidation ([0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729